In the Missouri Court of Appeals
             Eastern District
SEPTEMBER 16, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED99767    STATE OF MISSOURI, RES V BRANDON D. JACKSON,
     APP

2.   ED100209 FIREMEN'S RETIREMENT ET AL, APP V CITY OF STL, RES

3.   ED100314 STATE OF MISSOURI, RES V MICHAEL GRIMES, APP

4.   ED100608 JASON W. O'BARR, APP V. DAVID COBBLE, JR., RES

5.   ED100725 COLLECTOR OF REVENUE, RES V. PARCELS OF LAND,
     DFT

6.   ED100808 SAUNDRA HENNINGS, APP V STATE OF MISSOURI, RES

7.   ED100957 RONALD HERBERT, RES V SECOND INJURY FUND, APP

8.   ED101128 ADAM L. DERBY, APP V STATE OF MISSOURI, RES




WITHDRAWALS

1.   ED97810 PATRICK BLANKS, RES V FLUOR CORPORATION, APP